UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------    X
In re PLATINUM-BEECHWOOD LITIGATION             18-cv-6658    (JSR)
-----------------------------------    X
SENIOR HEALTH INSURANCE COMPANY OF
PENNSYLVANIA,                                   18-cv-6658 (JSR)

          Plaintiff,

                  -v-

BEECHWOOD RE LTD. et al.,

          Defendants.
-----------------------------------    X
DAVID LEVY,
                                                19-cv-3211 (JSR)
          Plaintiff,

                  -v-

SENIOR HEALTH INSURANCE COMPANY OF
PENNSYLVANIA,

          Defendant.
-----------------------------------    X
BASSET MANAGER, L.P. et al.,
                                                19-cv-4487 (JSR)
          Plaintiffs,
                                                MEMORANDUM ORDER
                  -v-

SENIOR HEALTH INSURANCE COMPANY OF
PENNSYLVANIA,

          Defendant.
-----------------------------------    X
                                                          7/8/19
JED S. RAKOFF, U.S.D.J.

        In an Opinion and Order dated May 13, 2019, this Court

denied the motion of Beechwood Re Ltd.     ("BRE"), B Asset Manager,

L. P.   ("BAM") , Beechwood Bermuda International Ltd.   ( "BBIL") ,
Beechwood Re Investments, LLC ("BRILLC"), Mark Feuer, Scott

Taylor, and Dhruv Narain (collectively, the "Beechwood Parties")

for summary judgment on their counterclaim against Senior Health

Insurance Company of Pennsylvania ("SHIP")    for the immediate

advancement of litigation expenses. 18-cv-6658, ECF No. 392; 19-

cv-3211, ECF No. 26. The Court also granted in part and denied

in part David Levy's motion for a preliminary injunction against

SHIP for the immediate advancement of litigation expenses.

     Now before the Court are several submissions related to the

Court's May 13 Opinion. First, the Beechwood Parties, Levy, and

SHIP each move to clarify or reconsider the Court's Opinion in

various respects. 18-cv-6658, ECF No. 429 (Beechwood Parties'

motion); 19-cv-3211, ECF No. 27   (Levy's motion); 19-cv-3211, ECF

No. 30   (SHIP's motion). Second, the Beechwood Parties -

including B Asset Manager II, L. P.   ( "BAM II") , Beechwood Re

Holdings, Inc.   ( "BRE Holdings") , and BAM Administrative Services

LLC ("BAM Admin"), but excluding BRE - have filed a new action

against SHIP and have moved for summary judgment on their claim

for the immediate advancement of expenses incurred in third-

party litigation. 19-cv-4487, ECF No. 13. And third, SHIP and

Levy have made allocation submissions regarding the portion of

Levy's expenses that each party believes is eligible for

advancement. 19-cv-3211, ECF Nos. 28, 35, 37.


                                  2
     For the reasons below, the Court denies the motions for

reconsideration of the Beechwood Parties, Levy, and SHIP, and it

grants the Beechwood Parties' motion for summary judgment in the

newly filed action. With respect to SHIP and Levy's allocation

submissions, the Court holds that Levy is entitled to

advancement of 5% of his expenses incurred in connection with

the Schmidt action, 3% of his expenses incurred in connection

with the SEC and criminal actions, and 2.5% of his expenses

incurred in connection with the Trott action.

                             Background

     The relevant background to this case has been set forth in

various Opinions and Orders of this Court, familiarity with

which is here assumed. See In re Platinum-Beechwood Litig., No.

18-cv-6658   (JSR), 2019 WL 2093914, at *1 (S.D.N.Y. May 13,

2019); In re Platinum-Beechwood Litig., No. 18-cv-6658   (JSR),

2019 WL 1759925, at *1 (S.D.N.Y. Apr. 22, 2019); In re Platinum-

Beechwood Litig., No. 18-cv-10936 (JSR), 2019 WL 1570808, at *2-

7 (S.D.N.Y. Apr. 11, 2019); Senior Health Ins. Co. of

Pennsylvania v. Beechwood Re Ltd., 345 F. Supp. 3d 515, 520-23

(S.D.N.Y. 2018).

     On March 20, 2019, the Beechwood Parties filed an Answer to

SHIP's Second Amended Complaint in which they asserted, inter

alia, a counterclaim for advancement of expenses incurred in


                                 3
connection with Senior Health Insurance Company of Pennsylvania

v. Beechwood Re Ltd. et al., 18-cv-6658-JSR (S.D.N.Y.)       (the

"SHIP action"). See 18-cv-6658, ECF No. 190, at <[<[ 266-69. On

April 10, 2019, Levy filed a separate action against SHIP in

which he asserted, inter alia, a claim for advancement of

expenses incurred in connection with five separate actions,

namely, the SHIP action, Trott et al. v. Platinum Management

(NY) LLC et al., 18-cv-10936-JSR (S.D.N.Y.)    (the "Trott

action"), Schmidt v. Nordlicht et al., Case No. 2016-76291

(Dist. Ct., Harris Cty., Tex.)    (the "Schmidt action"), United

States v. Nordlicht et al., 16-cr-00640-BMC (E. D. N. Y.)    (the

"criminal action"), and SEC v. Platinum Management (NY) LLC et

al., 16-cv-06848-BMC (E.D.N.Y.)    (the "SEC action"). See 19-cv-

3211, ECF No. 1, at<[<[ 27-30.

     The Beechwood Parties moved for summary judgment on their

advancement counterclaim, 18-cv-6658, ECF No. 191, and Levy

moved for a preliminary injunction on his advancement claim, 19-

cv-3211, ECF No. 5. In an Opinion and Order dated May 13, 2019,

the Court denied the Beechwood Parties' motion, and it granted

in part and denied in part Levy's motion. See In re Platinum-

Beechwood Litig., 2019 WL 2093914, at *l. Specifically, the

Court held that neither the Beechwood Parties nor Levy was

entitled to advancement of expenses incurred in the SHIP action.


                                  4
Id. at *5. Because the Beechwood Parties sought advancement only

in connection with the SHIP action, the Court denied their

motion in its entirety.

     The Court held, however, that Levy was entitled to

advancement of expenses incurred in connection with the third-

party actions to the extent that those expenses were incurred

"by virtue of        . his serving as an Indemnified Party" under

the investment management agreements ("IMAs") that the Beechwood

Parties executed with SHIP. Id. at *9. The Court then solicited,

and the parties filed, allocation submissions regarding the

portion of Levy's expenses that each party believed to be

eligible for advancement. 19-cv-3211, ECF Nos. 28, 35, 37.

     On May 16, following Levy's lead, the Beechwood Parties

filed a separate action against SHIP in which they sought, inter

alia, advancement for expenses incurred in connection with the

Trott action, Cyganowski v. Beechwood Re Ltd. et al., 18-cv-

12018-JSR (S.D.N.Y.)    (the "Cyganowski action"), and Schmidt v. B

Asset Manager LP et al., Case No. 15-34287, Adv. No. 17-3324

(Bankr. S.D. Tex.)    (the "Black Elk action"). See 19-cv-4487, ECF

No. 1. Shortly thereafter, the Beechwood Parties moved for

summary judgment on their advancement claim. 19-cv-4487, ECF

No. 13. SHIP opposes. 19-cv-4487, ECF No. 22.




                                  5
     In addition, on June 7, the Beechwood Parties moved for

reconsideration of the portion of the Court's May 13 Opinion

that held that they were not entitled to advancement of expenses

incurred in connection with the SHIP action. 18-cv-6658, ECF

No. 429. Levy filed a motion incorporating the Beechwood

Parties' motion by reference. 19-cv-3211, ECF No. 27. And SHIP

moved to clarify or reconsider the Court's Opinion in various

respects relating to its disposition of Levy's preliminary

injunction motion. ECF No. 30. SHIP opposed the motions for

reconsideration filed by the Beechwood Parties and Levy, 18-cv-

6658, ECF No. 489; 19-cv-3211, ECF No. 33, and Levy opposed

SHIP's motion, 19-cv-3211, ECF No. 34.

                            Analysis

I.   Motions for Reconsideration

     The standard for granting a motion for reconsideration "is

strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the

court overlooked - matters, in other words, that might

reasonably be expected to alter the conclusion reached by the

court." Shrader v. CSX Transp. Inc., 70 F.3d 255, 257    (2d Cir.




                                   6
1995) . 1 This standard is intended to "ensure the finality of

decisions and to prevent the practice of a losing party

examining a decision and then plugging the gaps of a lost motion

with additional matters." Carolee Pictures Inc. v. Sirota, 700

F. Supp. 169, 170 (S.D.N.Y. 1988). Accordingly, "[a] motion for

reconsideration should be granted only when the [moving party]

identifies an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice." Kolel Beth Yechiel Mechil

of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d

Cir. 2013).

    A. The Beechwood Parties' and Levy's Motions

      In its May 13 Opinion, the Court held that the Beechwood

Parties and Levy were not entitled to advancement of expenses

incurred in connection with the SHIP action. In re Platinum-

Beechwood Litig., 2019 WL 2093914, at *5-6. Specifically, the

Court explained, "New York law.       . imposes a strong

presumption against reading indemnification provisions to cover

expenses incurred in litigation between the parties," id. at *3,

and the Beechwood Parties failed to demonstrate that Paragraph



1 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                  7
18 of the IMAs - under which they sought indemnification and

advancement - rebutted that presumption, id. at *4.

     In reaching this conclusion, the Court found relevant that

"Paragraph 18(c) contains only broad language that does not

unequivocally indicate that the parties intended to indemnify

attorneys' fees in lawsuits between themselves." Id. "More

importantly," the Court continued, "it is clear from the terms

of Paragraph 18 that future third-party claims were possible at

the time of the contract." Id. The Court also noted that other

aspects of Paragraph 18's structure cut against interparty

indemnification, as did certain "unusual" consequences that

interparty indemnification would imply. Id. at *4-5.

     The Beechwood Parties and Levy now move for reconsideration

on the grounds that the Court misinterpreted the indemnification

provisions in the IMAs. See Memorandum of Law in Support of the

Beechwood Parties' Motion for Reconsideration ("Beechwood

Mem."), 18-cv-6658, ECF No. 430. The focus of their motion is

the text of Paragraph 18 and the relationship between 18(a) -

which addresses liability between the parties - and 18(c) -

which addresses indemnification. Id. at 2-7. In essence, the

Beechwood Parties argue that 18(a) and 18(c) each have two

subparts, the first of which addresses situations where the

Beechwood Parties have acted in good faith, and the second of


                                8
which addresses situations where they have not. Id. at 3-5. The

Beechwood Parties argue that the first subpart in 18(a) must be

paired with the first subpart in 18(c), such that the two

subparts provide a unified scheme addressing liability and

indemnification in cases where the Beechwood Parties have acted

in good faith.   Id. at 4-5. Because it is undisputed that the

first subpart in 18(a) governs liability for interparty claims,

the Beechwood Parties conclude, the first subpart of 18(c) must

govern indemnification for interparty claims. Id. at 5-6. 2

     Before addressing the merits of the Beechwood Parties'

argument, the Court notes that the Beechwood Parties have

identified no "controlling decisions or data that the court

overlooked." Shrader, 70 F.3d at 257. Instead, the Beechwood



2 The Beechwood Parties also argue that there is nothing
"unusual" about a scheme in which one party advances the
litigation expenses of another party, but in which the second
party may be required later to return those expenses and
indemnify the litigation expenses of the first party. See
Beechwood Mem. 7-10. The Beechwood Parties argue, for example,
that "[i]n every case where there is both inter-party
indemnification and advancement.     . the possibility of the
'whipsaw' effect identified by the Court will be present and
indeed hardwired into the agreement." Id. at 9. As SHIP notes in
its opposition brief, however, the unusual nature of the
"whipsaw" effect is simply another reason why New York courts -
and this Court - are reluctant to interpret indemnification
provisions as covering interparty claims in the first place. See
Senior Health Insurance Company of Pennsylvania's Memorandum of
Law in Opposition to the Beechwood Parties' and David Levy's
Motions for Reconsideration 5, 18-cv-6658, ECF No. 489.

                                  9
Parties have engaged in a straightforward effort to relitigate

the Court's prior decision. Such an effort is almost always an

inappropriate basis for a motion for reconsideration, and the

Court would be justified in denying the Beechwood Parties'

motion on this ground alone.

     Even taking their argument on its own terms, however, the

Beechwood Parties have failed to do more than offer one possible

interpretation under which Paragraph 18 provides for

indemnification of interparty claims. It is possible, as the

Beechwood Parties suggest, that the purpose of Paragraph 18 was

to categorize situations based on whether the Beechwood Parties

acted in good faith, and to outline, in the respective subparts

of 18(a) and 18(c), different sets of cohesive rules to govern

these categories. It is also possible, however, that the

situations governed by 18(a) and 18(c) are not coextensive. For

example, the first subpart of 18(a) governs the Beechwood

Parties' liability for losses incurred by SHIP, whereas the

first subpart of 18(c) governs SHIP's obligations to indemnify

losses incurred by the Beechwood Parties. It seems reasonable

that the former provision, but not the latter, would cover

interparty claims, particularly given that the latter, but not

the former, contemplates third-party claims. Certainly, the

conclusion that the latter provision covers interparty claims is


                               10
far from "inescapable," as the Beechwood Parties suggest.

Beechwood Mem. 5. And as this Court has explained, "[w]here a

provision is subject to a reasonable interpretation one way or

another, the agreement must be construed not to indemnify one

party's legal expenses in defending against another party's

claims." In re Platinum-Beechwood Litig., 2019 WL 2093914, at

*4.

       Because the Beechwood Parties have failed to identify any

legal or factual material that the Court overlooked in its May

13 Opinion - and because the Beechwood Parties still have not

shown that the parties expressed their desire to indemnify

interparty claims with "unmistakable clarity," id. at *3 - the

Court hereby denies their motion for reconsideration. Because

Levy's motion simply incorporates the Beechwood Parties' motion

by reference, the Court hereby denies Levy's motion as well.

     B. SHIP' s Motion

       Although the Court held that the Beechwood Parties and Levy

were not entitled to advancement in connection with the SHIP

action, the Court nevertheless concluded that Levy was entitled

to advancement in connection with the third-party actions to the

extent that his litigation expenses were incurred "by virtue

of        . his serving as an Indemnified Party" under the IMAs. In

re Platinum-Beechwood Litig., 2019 WL 2093914, at *9. SHIP now


                                  11
moves for clarification or reconsideration of this decision on

several grounds. See SHIP's Memorandum in Support of Its Motion

for Clarification or Partial Reconsideration of the Court's

Opinion and Order on Levy's Motion for Preliminary Injunction

("SHIP Mem."), 19-cv-3211, ECF No. 31.

     First, SHIP argues that the Court erred in rejecting its

position that advancement can be made only "out of the assets of

the Account[s]" that the Beechwood Parties managed. See In re

Platinum-Beechwood Litig., 2019 WL 2093914, at *7    (concluding

that SHIP's "interpretation would allow SHIP to avoid its

advancement obligations simply by transferring assets out of its

accounts," and noting that "SHIP still places a significant

value on its remaining illiquid assets"). Next, SHIP seeks

reconsideration of the Court's holding that Levy is entitled to

advancement even of expenses incurred defending allegations that

would not be indemnifiable if proven. See id. at *6 (explaining

that SHIP's "position renders meaningless the requirement in

Paragraph 18 that Levy repay SHIP's advances if it is ultimately

determined.      that indemnification for such expenses is not

permitted by law or authorized by the IMAs"). And finally, SHIP

moves for reconsideration of this Court's conclusion that the

balance of the equities favors Levy. See id. at *8    (reasoning




                               12
that "Levy stands to lose not only money, but also his liberty,

while SHIP faces at most a monetary loss").

     After reviewing the parties' submissions, the Court

concludes that SHIP - like the Beechwood Parties and Levy above

- has failed to "point to controlling decisions or data that the

court overlooked," Shrader, 70 F.3d at 257, and is instead

impermissibly seeking to relitigate the Court's prior decisions.

     With respect to SHIP's first argument in particular - that

any advancement obligations should be limited to the illiquid

assets held in its custodial accounts - SHIP's motion is a

paradigmatic example "of a losing party examining a decision and

then plugging the gaps of a lost motion with additional

matters." Carolco, 700 F. Supp. at 170. In its opposition briefs

to both the Beechwood Parties' summary judgment motion and

Levy's preliminary injunction motion, SHIP spent a single

paragraph (with no legal citations) arguing that its obligations

were limited to the assets in its accounts. See 18-cv-6658, ECF

No. 221, at 23-24; 19-cv-3211, ECF No. 18, at 19. Now, in its

motion for reconsideration, SHIP spends five pages expanding its

argument, citing new cases, and discussing previously

unmentioned provisions in the IMAs. SHIP Mem. 6-10. This is

exactly the kind of litigation tactic that is proscribed by the

strict standard governing motions for reconsideration.


                                13
     SHIP's second and third arguments fare no better. Even on

the merits - which, again, the Court need not reach - SHIP has

failed to show that Levy is not entitled to advancement of

expenses incurred in the third-party actions, or that the

balance of the equities does not weigh in Levy's favor. On the

former point, SHIP argues that the Court's holding would "impose

a duty to defend - or advance - in every instance, regardless of

whether the alleged conduct was clearly excluded from

indemnification." Id. at 12 (emphasis omitted). But this is

plainly incorrect, as the Court has already held that SHIP is

required neither to indemnify nor advance any expenses incurred

in connection with the SHIP action. Moreover, SHIP's attempt to

distinguish Empire Merchants, LLC v. Merinoff, No. 16-cv-9590

(JMF), 2018 WL 317848   (S.D.N.Y. Jan. 5, 2018), falls short. See

SHIP Mem. 13. The relevant point in Empire, as here, is a

logical one: if a provision contemplates the repayment of

advanced fees that are ultimately held not to be indemnifiable,

then the possibility that fees might not be indemnifiable does

not preclude a party's right to advancement. SHIP offers no

response to this basic point.

     Moving to the balance of the equities, the Court's

conclusion is unchanged by the additional arguments in SHIP's

motion for reconsideration. See id. at 14-16. While SHIP's


                                 14
deteriorating financial position is unfortunate, advancing

Levy's expenses would nevertheless do far more to benefit him

than it would to harm SHIP. Moreover, SHIP's contention that

Levy is entitled "at most,   [to] a very small fraction of his

overall defense costs," id. at 14, is a double-edged sword, as

it effectively concedes that advancement would exact a de

minimis toll on SHIP. At bottom, the injury that Levy faces is

serious, see In re Platinum-Beechwood Litig., 2019 WL 2093914,

at *8, whereas the potential costs to SHIP are relatively small.

      For the foregoing reasons, the Court holds that SHIP has

failed to meet the high burden imposed on motions for

reconsideration. Accordingly, SHIP's motion is denied.

II.   The Beechwood Parties' Motion for Summary Judgment

      Under the Federal Rules of Civil Procedure, summary

judgment is appropriate "if the movant shows that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a)

"The movant bears the burden of demonstrating the absence of a

genuine dispute of fact, and, to award summary judgment, the

court must be able to find after drawing all reasonable

inferences in favor of a non-movant that no reasonable trier of

fact could find in favor of that party." Palmer/Kane LLC v.

Rosen Book Works LLC, 204 F. Supp. 3d 565, 568   (S.D.N.Y. 2016).


                                 15
     Shortly after this Court issued its May 13 Opinion, the

Beechwood Parties - including BAM II, BRE Holdings, and BAM

Admin, but excluding BRE - filed a new action against SHIP and

moved for summary judgment on their claim for the immediate

advancement of expenses incurred in third-party litigation. 19-

cv-4487, ECF No. 13. SHIP opposes, raising many of the arguments

discussed above and in this Court's May 13 Opinion, along with

some new arguments as to why the Beechwood Parties' motion

should be denied. See Senior Health Insurance Company of

Pennsylvania's Memorandum of Law in Opposition to the Beechwood

Parties' Motion for Partial Summary Judgment   ("SHIP Opp."), 19-

cv-4487, ECF No. 22.

     Beginning with the new arguments, SHIP gives several

reasons why the Beechwood Parties are procedurally barred from

bringing the instant advancement claim. See id. at 10-13. First,

SHIP contends, the Beechwood Parties' advancement claim is a

compulsory counterclaim that should have been brought in the

SHIP action. Id. at 10-12. Second, SHIP argues that the new

action filed by the Beechwood Parties is an impermissible end

run around the SHIP action's scheduling order, which set a




                               16
deadline of March 29, 2019 for the joinder of additional parties

and amendment of pleadings without leave. Id. at 12-13. 3

     The Court does not find either of these arguments to be

persuasive. First, the Court holds that the Beechwood Parties'

advancement claim is not a compulsory counterclaim. To begin

with, the advancement claim does not "arise[] out of the

transaction or occurrence that is the subject matter of" the

claims in the SHIP action, Fed. R. Civ. P. 13 (a) (1) (A), because

there is no "logical relationship" between the two sets of

claims, Jones v. Ford Motor Credit Co., 358 F.3d 205, 209 (2d

Cir. 2004) . 4 Furthermore, counterclaims are compulsory only if


3 SHIP also argues - as it did when opposing the Beechwood
Parties' last motion for summary judgment and Levy's preliminary
injunction motion - that the Beechwood Parties have waived any
right to advancement. SHIP Opp. 13; see 18-cv-6658, ECF No. 221,
at 24-25; 19-cv-3211, ECF No. 18, at 22-23. The Court previously
rejected this argument, see In re Platinum-Beechwood Litig.,
2019 WL 2093914, at *8 n.4, and it does so again here.

4 See Int'l Airport Centers, L.L.C. v. Citrin, 455 F.3d 749, 751
(7th Cir. 2006) (" [SJ ince entitlement to advancement is
independent of the merits of the suit for which the money is
sought, the claim for advancement is not a compulsory
counterclaim to that suit."); Yukos Capital S.A.R.L. v. Feldman,
No. 15-cv-4964-(LAK), 2016 WL 183360, at *3 (S.D.N.Y. Jan. 11,
2016) (rejecting defendant's "contention that his
indemnification-advancement claim.      . is a compulsory
counterclaim in this action"); Katzman v. Helen of Troy Texas
Corp., No. 12 Civ. 4220 (PAE), 2012 WL 3831745, at *2 (S.D.N.Y.
Aug. 28, 2012) (holding that "the issue presented by plaintiff's
Complaint      . is fundamentally distinct from the issue
presented by defendants' counterclaims" for indemnification).


                                 17
they have matured ~at the time of [a pleading's] service," Fed.

R. Civ. P. 13(a) (1) , 5 and, as the Beechwood Parties explain,

their advancement claim did not mature until after they filed

their counterclaims in the SHIP action. See Reply Memorandum of

Law in Support of the Beechwood Parties' Motion for Partial

Summary Judgment for Advancement of Litigation Expenses in

Third-Party Actions 2 (~Beechwood Reply"), 19-cv-4487, ECF

No. 27.

     Second, the Court holds that the Beechwood Parties have not

made an impermissible end run around the scheduling order. As

just noted, the Beechwood Parties' advancement claim is not a

compulsory counterclaim, and the Beechwood Parties were not

required to bring the claim in the SHIP action at all. Moreover,

the claim did not mature until after the scheduling order's

March 29 deadline for amended pleadings and the joinder of

additional parties relating to the prior pleadings. See id. at

3.

     Moving beyond these procedural arguments, SHIP offers

several new reasons why the Beechwood Parties' motion should be

denied. See SHIP Opp. 14-16, 20-21. First, SHIP argues that this


5 See 6 Charles Alan Wright et al., Federal Practice and
Procedure§ 1411 (3d ed. 2019) (~The first exception [to Rule
13(a)] is that the party need not assert a counterclaim that has
not matured at the time the party serves a pleading.").

                                 18
Court should deny advancement as to BAM II, BRE Holdings, and

BAM Admin because the Beechwood Parties have failed to

"identif[y] a single act or statement by [those parties]

whatsoever, let alone an act, statement, or omission by any of

those parties in connection with the IMAs." Id. at 14. Second,

SHIP contends, the Beechwood Parties materially breached the

IMAs by failing to provide SHIP with the 5.85% return guaranteed

by the IMAs, and SHIP's advancement obligations are therefore

excused. Id. at 15-16. And finally, SHIP argues, the Beechwood

Parties' motion should be denied "[b]ecause numerous disputes of

material fact exist relating to the Beechwood Parties' actions

and whether those actions fit within the scope of the IMAs'

indemnification provision." Id. at 21.

     As above, the Court is unpersuaded by SHIP's arguments.

Beginning with its contention that the Court should deny

advancement as to BAM II, BRE Holdings, and BAM Admin, SHIP

confuses these parties' right to advancement with the amount of

advancement that they are owed. Paragraph 18(a) of the IMAs

states clearly that "affiliates" of the Beechwood signatories

are "Indemnified Parties," and SHIP does not dispute that BAM

II, BRE Holdings, and BAM Admin are affiliates of the Beechwood

signatories. See 19-cv-4487, ECF No. 23, at 1 18. It is true

that each of these parties - like Levy - is entitled to


                               19
advancement only of those fees incurred "by virtue of its .

serving as an Indemnified Party." In re Platinum-Beechwood

Litig., 2019 WL 2093914, at *7. And it is possible that the

amount of advancement will be small if the Court ultimately

determines that these parties took no meaningful action in

connection with their roles under the IMAs. But this is a

question to be resolved in allocation submissions like those

discussed below, not by the instant motion for summary judgment. 6

     The Court is also unpersuaded by SHIP's argument that

advancement should be denied because the Beechwood Parties have

materially breached the IMAs. See SHIP Opp. 15-16. As the

Beechwood Parties note, this argument appears to be foreclosed

by Paragraph 17(a) of the IMAs, which states that the parties'

indemnity obligations will survive termination of the IMAs, even

if the IMAs are terminated because of the Beechwood Parties'

failure to make guaranteed payments. See Beechwood Reply 4-5.

Furthermore, SHIP's argument merely rehashes its position, which

this Court has already rejected, that the Beechwood Parties are

not entitled to advancement because they are alleged to have


6 For similar reasons, the Court will not deny summary judgment
based on SHIP's contention that "numerous disputes of material
fact exist relating to the Beechwood Parties' actions and
whether those actions fit within the scope of the IMAs'
indemnification provision." SHIP Opp. 21. Instead, these
disputes are best addressed through allocation submissions.

                                20
engaged in non-indemnifiable misconduct. The Court again rejects

that position here. If the Beechwood Parties are ultimately

found to have materially violated the IMAs, then they will not

be entitled to indemnification. Until then, the possibility of

such a finding does not bar them from seeking advancement.

     Having dispensed with SHIP's new arguments, the Court

briefly turns to the arguments that it has already addressed

above and in its May 13 Opinion. SHIP argues, as it has

previously, that "[t]he Beechwood Parties are not entitled to

summary judgment on their claims for third-party advancement

because the claims at issue are not indemnifiable under the

IMAs." SHIP Opp. 16. SHIP also contends that the Beechwood

Parties are not entitled to indemnification or advancement

because "[t]he allegations in each of the Legal Proceedings for

which the Beechwood Parties seek advancement are all based on

conduct that constitutes fraud, gross negligence or willful

misconduct." Id. at 18 (quotations omitted). And to the extent

that the Beechwood Parties are entitled to advancement, SHIP

argues   (again) that advancement must be limited to the illiquid

assets held in SHIP's custodial accounts. Id. at 21-25.

     As should be clear at this point, the Court has already

considered and rejected these arguments, and it does so again

here. Accordingly, the Court holds that the Beechwood Parties


                                 21
 are entitled to advancement under the IMAs, and it hereby grants

 their motion for summary judgment. In granting this motion, the

 Court makes no determination as to the amount of advancement

 that the Beechwood Parties are owed. Instead, SHIP will have a

 full opportunity - as it has in its litigation with Levy - to

 present arguments regarding the extent to which each Beechwood

 Party's litigation expenses have been incurred "by virtue of

 its      . serving as an Indemnified Party."

       As in the litigation between SHIP and Levy, the parties are

 directed to confer and determine in the first instance what

 portion of the Beechwood Parties' expenses are eligible for

 advancement. The Court hopes that the discussion below will

 provide a framework for the parties' negotiations, and that the

 parties will be able to resolve any disputes without returning

 to this Court. If the parties do reach a mutually agreeable

 resolution, they should so notify the Court in writing. If,

 however, the parties are unable to reach a resolution within 10

 days from the date hereof, they should convene a joint

 conference call to chambers to discuss the matter further.

III.   SHIP and Levy's Allocation Submissions

       As noted, the Court held in its May 13 Opinion that Levy

 was entitled to advancement of his third-party litigation

 expenses to the extent that those expenses were incurred "by


                                 22
virtue of .    . his serving as an Indemnified Party" under the

IMAs. In re Platinum-Beechwood Litig., 2019 WL 2093914, at *7.

The Court clarified that "Levy is entitled to advancement only

of expenses incurred in connection with allegations about his

role as a Beechwood officer," and it explained that "even then,

Levy can recover only a subset of those expenses, as his general

role as a Beechwood officer swept more broadly than his specific

role as SHIP'S investment manager." Id. The Court left it to

parties, however, "to try to determine in the first instance

what portion of Levy's expenses are eligible for advancement."

Id.

      The parties failed to reach an agreement, and the Court

directed them to submit written proposals regarding their

respective allocation positions. See Defendant Senior Health

Insurance Company of Pennsylvania's Memorandum of Law in Support

of Its Position on Allocation ("SHIP Allocation Mem."), 19-cv-

3211, ECF No. 28; Memorandum of Law in Support of Plaintiff

David Levy's Position on Advancement and Allocation and in

Opposition to Defendants' Position ("Levy Allocation Mem."), 19-

cv-3211, ECF No. 35. After reviewing the parties' proposals, the

Court can see why consensus eluded them; SHIP argues that

roughly 0% of Levy's expenses are advanceable, see SHIP

Allocation Mem. 28, while Levy argues that the number is closer


                                23
to 50% or 100%, depending on the third-party action, see Levy

Allocation Mem. 22-23.

     The divergence in the parties' proposals stems from two

major disagreements: First, the parties disagree about Levy's

entitlement to advancement in connection with claims relating to

the Black Elk Scheme and investments in Northstar and other

Platinum-related entities. Levy argues that SHIP must advance

"all expenses and fees he has incurred in connection with his

defense of the Black Elk Claims or that relate to SHIP's PPVA or

Northstar-related investments." Id. at 25. SHIP, on the other

hand, argues that Levy is not entitled to any advancement with

respect to either set of claims. See Defendant Senior Health

Insurance Company of Pennsylvania's Reply Memorandum in Further

Support of Its Position on Allocation and in Opposition to David

Levy's Position on Allocation 5-8   ("SHIP Allocation Reply"), 19-

cv-3211, ECF No. 37.

     Second, the parties disagree about the portion of Levy's

expenses that are attributable to the above claims, as compared

with the portion of Levy's expenses that are attributable to

other allegations, such as those relating to his misconduct as a

Platinum officer. Put another way, even assuming that Levy is

entitled to advancement of some percentage of expenses relating

to the Black Elk Scheme, Northstar, and other Platinum-related


                               24
investments, the parties disagree about how this percentage

translates into an overall advancement obligation in each of the

third-party actions.

     The parties do, however, agree in several significant

respects. To begin with, the parties agree that the overall

advancement obligation is greatest in the Schmidt action, where

the allegations focus almost entirely on the Black Elk Scheme

and Northstar investments. See Schmidt Compl., 19-cv-3211, ECF

No. 29, Ex. 6. The parties also agree that the overall

obligation is smallest in the Trott action, where the bulk of

the allegations against Levy concern his role as a Platinum

officer. See Trott Compl., 19-cv-3211, ECF No. 29, Ex. 7. And

the parties agree that the overall obligations are roughly the

same in the SEC and criminal actions and that these obligations

fall between the obligations in the Schmidt and Trott actions,

but closer to the obligation in the. Trott action.

     When it comes to translating these relative obligations

into absolute percentages, however, the parties offer radically

different estimates. Levy argues that he is entitled to

advancement of 100% of expenses incurred in connection with the

Schmidt action, 65% of expenses incurred in connection with the

criminal and SEC actions, and 50% of expenses incurred in

connection with the Trott action. See Levy Allocation Mem. 22-


                                25
23. SHIP, by contrast, argues that Levy is entitled (at most) to

advancement of 0.169% of expenses incurred in connection with

the Schmidt action, 0.093% and 0.092% of expenses incurred in

connection with the criminal and SEC actions, respectively, and

0.081% of expenses incurred in connection with the Trott action.

See SHIP Allocation Mem. 28.

     In resolving the parties' disputes, the Court looks

primarily to the pleadings in the third-party actions. Cf.

Freeman Family LLC v. Park Ave. Landing LLC, C.A. No. 2018-0683-

TMR, 2019 WL 1966808, at *3 (Del. Ch. Apr. 30, 2019)

("Advancement cases are particularly appropriate for resolution

on a paper record, as they principally involve the question of

whether claims pled in a complaint against a party trigger a

right to advancement under the terms of a corporate

instrument."). The parties agree that advancement is warranted

where "there is a nexus or causal connection between any of the

underlying proceedings . . . and [Levy's] official corporate

capacity." Homestore, Inc. v. Tafeen, 888 A.2d 204, 214    (Del.

2005). And a nexus "is established if [Levy's] corporate powers

were used or necessary for the commission of the alleged

misconduct." Bernstein v. TractManager, Inc., 953 A.2d 1003,

1011 (Del. Ch. 2007).




                               26
     Moreover, "[t]o determine whether expenses incurred

defending both covered and non-covered proceedings are subject

to advancement, the operative test is: Would the disputed

expenses have been incurred in defense of the covered proceeding

even if there was no non-covered proceeding? If the answer is

yes, then the disputed expenses are advanceable." Weil v. VEREIT

Operating P'ship, C.A. No. 2017-0613-JTL, 2018 WL 834428, at *7

(Del. Ch. Feb. 13, 2018). The same logic applies to expenses

incurred in connection with both advanceable and non-advanceable

claims: if "work is useful for both types of claims, that work

is entirely advanceable if it would have been done independently

of the existence of the non-advanceable claims." Mooney v. Echo

Therapeutics, Inc., C.A. No. 10054-VCP, 2015 WL 3413272, at *6

(Del. Ch. May 28, 2015). If the work would not have been done

independently of the non-advanceable claims, however, it is not

advanceable.

     Applying these rules to the claims at issue, the Court

begins briefly with claims relating to investments in Northstar

and other Platinum-related entities. Here, the Court concludes

that no advancement is warranted. Although the third-party

actions allege that SHIP's assets were invested in these

entities, there is no indication that Levy's role as SHIP's

investment manager was necessary to any subsequent misconduct,


                               27
all of which appears to be attributable to Platinum.

Accordingly, Levy has failed to establish the "nexus" required

for entitlement to advancement. Homestore, 888 A.2d at 214.

      Moving to the Black Elk Scheme, however, the Court

concludes that Levy is entitled to at least some advancement.

The pleadings in the third-party actions describe the Scheme as

follows: As early as 2011, Levy and others "began devising a

scheme to bypass [Black Elk] Bondholders' rights and

misappropriate proceeds of Black Elk's asset sales for

Platinum's benefit through deceptive means." Indictment 1 75,

19-cv-3211, ECF No. 29, Ex. 4. In a November 2011 email, for

example, Mark Nordlicht wrote to Levy and others about ways of

changing covenants in the bonds, including by "get[ting] them in

friendly hands if the covenants are going to be an obstacle."

Id.

      By late 2013, Black Elk was "effectively insolvent," and

Levy and others "pursued opportunities to sell Black Elk's

assets while simultaneously pursuing a fraudulent strategy to

divert the proceeds from any such asset sale to the Preferred

Equity, which was controlled by Platinum, instead of the

Bondholders." Id. 1 77. In early 2014, Levy and others caused

Platinum to buy up Black Elk bonds "to control the asset sale

process and overcome Platinum's concerns that the Bondholders


                                28
might intervene and take control of the proceeds when Black Elk,

at Platinum's behest, sold Black Elk's most valuable assets."

Id. 1 78. They then spent several months transferring Black Elk

bonds to ostensibly independent entities that would later vote

to amend the indenture governing the bonds - as contemplated by

Nordlicht's November 2011 email - to allow asset sale proceeds

to go to the Preferred Equity.

     Multiple transfers of Black Elk bonds allegedly took place

before the IMAs were signed. For example, Levy and others

allegedly transferred bonds to the BEOF Funds in March 2014 in

exchange for Preferred Equity, Trott Compl. 11 480-81, and they

allegedly caused Beechwood to buy Black Elk bonds in early May

2014, id. 1 487. Other transfers allegedly took place after the

IMAs were signed, although it is not clear from the pleadings

what percentage of those transfers involved SHIP's funds. Levy

argues that "at least $16.9 million of SHIP funds .      . were

placed, through BBIL, in bonds issued by Black Elk," Levy

Allocation Mem. 6, and this number is supported by the

allegation in the criminal action that BBIL held $16,987,000 of

Black Elk bonds as of July 2, 2014, Indictment 1 82. Even so,

this amount is a fraction of the approximately $80 million of

bonds that Levy and others had transferred to ostensibly

independent entities by July of 2014. Id.


                                 29
          On July 16, 2014, Levy and others allegedly caused Black

Elk to announce a Consent Solicitation that, inter alia,

solicited Black Elk bondholders' votes to amend the bond

indenture to allow asset sale proceeds to go to the Preferred

Equity. Id.      ~   83. Significantly, the Consent Solicitation

falsely stated that PPVA and its affiliates owned only $18

million of bonds, when they in fact owned $98 million of bonds.

Id.   ~    84. Levy and others allegedly caused the ostensibly

independent entities - including BBIL, but also including PPCO,

PPLO, and BAM - to vote to amend the indenture, and the

amendment passed, with holders of over $110 million of bonds

voting in favor.        Id.    ~    85. With the amendment passed, Levy and

others caused Black Elk to wire asset sale proceeds to the

Preferred Equity holders, rather than to the bondholders. Id.

~   86; Trott Compl.      ~~       502-03.

          Levy acknowledges that the above description "contain[s]

allegations relating to the Black Elk Scheme that predate the

IMAs," and he concedes "that other parties' funds were used to

purchase Black Elk bonds in addition to SHIP's." Levy Allocation

Mem. 17. Levy nevertheless argues that he is entitled to

advancement for all expenses incurred in connection with

allegations relating to Black Elk because he "would be forced to

defend against those allegations in any event as inextricably


                                             30
intertwined with the allegations regarding the use of funds

(including SHIP's) to purchase and vote Black Elk bonds - the

very 'lynchpin' of the alleged scheme." Id. Levy also contends

that "the core of the alleged Black Elk Scheme misconduct is

that Beechwood entities, including using SHIP funds, made

purchases of Black Elk bonds." Id.

        The Court disagrees with Levy, and it finds his position

plainly inconsistent with the Court's prior holding that Levy

can seek advancement only in connection with "his specific role

as SHIP'S investment manager." In re Platinum-Beechwood Litig.,

2019 WL 2093914, at *7. To be sure, Levy is alleged to have

invested some of SHIP's assets in Black Elk bonds, and he is

alleged to have voted those bonds in favor of amendment.

Moreover, the Court agrees with Levy that the appropriate

inquiry is whether the expenses he incurs in connection with the

Black Elk claims "would have been [incurred] independently of

the existence of" claims targeting his role as a Platinum

officer, or his general role as a Beechwood officer. Mooney,

2015 WL 3413272, at *6.

        The Court finds it utterly implausible, however, that Levy

would have incurred the same amount of legal expenses in

connection with the Black Elk Scheme if he were not alleged to

have:    (1) planned the scheme beginning in 2011;   (2) started


                                  31
transferring bonds to friendly entities prior to the execution

of the IMAs;   (3) transferred bonds to entities unrelated to SHIP

after the execution of the IMAs;        (4) caused Black Elk to issue

the deceptive Consent Solicitation that led to the amendment of

the indenture; and (5) caused tens of millions of dollars' worth

of non-SHIP-held bonds to vote in favor of amendment. Indeed,

when one reviews Levy's alleged misconduct in its totality - and

the amount of that misconduct that was entirely independent of

his role as SHIP's investment manager - it is difficult to take

seriously Levy's characterization that "the crux of [the Black

Elk Scheme] alleges that Mr. Levy, while he was CIO of

Beechwood, improperly directed the investment of SHIP's funds in

Black Elk bonds, and then improperly directed that SHIP's Black

Elk bond holdings vote in favor of an amendment to the note

indenture." Levy Allocation Mem. 2.

     Instead, after reviewing the allegations against Levy in

the third-party actions, the Court concludes that the vast

majority of expenses incurred in connection with the Black Elk

Scheme would not have been incurred if the allegations had

targeted only Levy's specific role as SHIP's investment manager.

Although allocation estimates are necessarily difficult to

quantify, the Court's considered view is that Levy is entitled




                                   32
to advancement of 5% of expenses incurred in connection with the

Black Elk Scheme.

     Having determined the amount of advancement to which Levy

is entitled in connection with the Black Elk Scheme, the Court

concludes by translating this amount into an overall advancement

obligation in each of the third-party actions. Here the Court

more or less adopts the framework set forth in Levy's

submission. See id. at 22-23. First, the Court agrees that

essentially all of Levy's expenses in the Schmidt action are

incurred as a result of claims relating to Black Elk. As such,

because Levy is entitled to advancement of 5% of expenses

incurred in connection with Black Elk, the Court concludes that

he is entitled to advancement of 5% of expenses incurred in

connection with the Schmidt action. Next, the Court agrees with

Levy - and SHIP - that SHIP's advancement obligation in the

Trott action is roughly half of its obligation in the Schmidt

action, and that its obligations in the SEC and criminal actions

fall in between its obligations in the Trott and Schmidt

actions, but closer to its obligation in the Trott action.

Specifically, after reviewing the pleadings in each of the

third-party actions, the Court concludes that Levy is entitled

to advancement of 3% of his expenses in the SEC and criminal

actions, and 2.5% of his expenses in the Trott action.


                               33
                           Conclusion

     In sum, the Court denies the motions for reconsideration of

the Beechwood Parties, Levy, and SHIP, and it grants the

Beechwood Parties' motion for summary judgment in the newly

filed action. With respect to SHIP and Levy's allocation

proposals, the Court holds that Levy is entitled to advancement

of 5% of his expenses in the Schmidt action, 3% of his expenses

in the SEC and criminal actions, and 2.5% of his expenses in the

Trott action. These payments should be made within 10 days of

the date of this Memorandum Order, and, if there is any

disagreement as to the exact dollar amounts, counsel for the

relevant parties should bring these disputes to the Court by a

joint telephone call no later than one week from the date of

this Memorandum Order.

     The Clerk is directed to close the entries at docket number

429 in 18-cv-6658, docket numbers 27 and 30 in 19-cv-3211, and

docket number 13 in 19-cv-4487.

     SO ORDERED.

Dated:    New York, NY
          July 8, 2019                  JED S. RAKOFF, U.S.D.J.




                                  34
